DAVIS, Judge,
concurring:
If the issue were open, I tend to think that plaintiff might well not recover the full measure of anticipated profits for the period after the contract was terminated by Secretary Morton or Under Secretary Russell — if either of those terminations were held to be valid. But the issue of the validity of those terminations has not been litigated or conceded in this case, and the court’s opinion of 1975, reported at 207 Ct. Cl. 862, 524 F.2d 707, seems to me to have rejected this possible defense and to have removed the terminations entirely from this case. Because I am bound under the doctrine of the law of the case by that decision of the court — which I do not regard as clearly erroneous or manifestly unjust — I now join in the Chief Judge’s opinion and in the result.